Per Curiam.
This matter has been heard upon a rule to show cause why a writ of certiorari should not issue to review the decision of the board of public utility commissioners of January 7th, 1926, refusing to require the Central Eailroad Company of New Jersey and the Lehigh Valley Eailroad Company to change the construction of an overhead bridge at Washington street, in the city of Perth Amboy, which bridge had been fully constructed and completed at a cost of $300,000 by such railroad companies, pursuant to and in compliance with the order of said board dated May 17th, 1922, eliminating a dangerous railroad grade crossing, such order having been made in accordance with the “Fielder Grade Crossing act” (Pamph. L. 1913, ch. 57), after notice and hearing in which the representatives of the city of Perth Amboy participated, and acquiesced and approved of, and consented to, the plans upon which, and according to which, the bridge was constructed.
Aside from every other reason that might be advanced against the allowance of the writ in question, we find that the evidence before the board amply and completely justified its conclusion, as expressed in its judgment sought to be reviewed.
The rule to show cause is therefore dismissed.